Bloodworth, J.
1. “In order for the exclusion of oral testimony to be considered as a ground for a new trial, it must appear that a pertinent question was asked, and that the court ruled out the answer; and that a statement was made to the court at the time, showing what the answer would be; and that such testimony was material, and would have benefited the complaining party.” Griffin v. Henderson, 117 Ga. 382 (2) (43 S. E. 712). “The amendment to the motion for a new trial complains solely of 'the exclusion of certain evidence, but it is not shown therein that this evidence was offered by the plaintiff in error.” Lowe v. Burden, 22 Ga. App. 679 (1) (97 S. E. 106). Under the above rulings the amendment to the motion for a new trial raises no question for adjudication by this court.
2. The evidence amply supports the verdict, which has the approval of the trial judge; no error of law appears; and the judgment is

Affirmed.


Broyles, G. J., and Lulce, J., concur.